BY THE COUET
(charging jury). In rendering a verdict you have a right to determine both the law and the fact, but that in matters of law you ought to follow the opinion of the court and should be guided in matters of law by the instructions of the court given and prayed for by the parties to the cause. It is illegal for the magistrate knowingly to demand and receive by color of his office fees from a citizen in a criminal case who is not a party to the same, and should you be satisfied from the evidence that the traverser demanded and received the said fees, as stated in the bills of exceptions, from the prosecutor Nicholls unlawfully, wil-fuÜ3’, extorsivély, and by color of his office, you may find him guilty as charged. No magistrate in any case civil or criminal can rightfully demand and cause the payment of any fees other than those established by law. The traverser in the present case had by his docket entries appearing to treat the prosecutor Nicholls as a party to the case and had adjudged said Nicholls to pay said fees, he had no legal right to order him to pay said fees. It would be hard, indeed, if a person coming forward as a witness for the United States, as the prosecuting witness had done, himself a sufferer by the theft, should be made to pay fees to the magistrate who had conducted the investigation. If fees or compensation of any kind was chargeable, it ought to be to the United States and not to the complainant.
The defendant through his counsel excepted to the charge of the judge to the jury. The bill of exceptions was signed by the judge of the criminal court. A writ of error was granted. The case being argued by the several counsel and on due consideration by the *1146circuit court, the judgment of the criminal court was affirmed, and that the defendant pay a fine of fifty dollars and costs.
MATTINGLY (UNITED STATES' v.). See Case No. 15,743.